Citation Nr: 1637973	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right foot scar.

2. Entitlement to a compensable rating for a right hand scar.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to March 1980.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned on May 4, 2016.  He testified that a) his feet and hands are periodically numb, and b) that the burn which caused his service-connected scars also caused this numbness.  Because the claimed disability purportedly originated from the burn, and not from the resulting scars, the Board may rate the scars independently.  Additionally, the Veteran filed a claim for "numbness in right foot due to [service-connected] burn" on May 16, 2016.  Given the Veteran's subsequent claim, the Board finds referral is not warranted.

The Board decides Issues 1-2 below.  The Board REMANDS Issues 3 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected right foot scar is painful, nonlinear, and unstable.

2. The service-connected right hand scar is painful, nonlinear, and unstable.



CONCLUSIONS OF LAW

1. The criteria for a 20 percent evaluation for a painful and unstable scar of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2015).

2. The criteria for a 20 percent evaluation for a painful and unstable scar of the right hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA has been met.  The claims file contains service treatment records (STRs), reports of post-service VA medical treatment, and an April 2010 VA compensation examination report.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history and a complete review of the claims file.  Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2016.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2015). 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


 Foot Scar

VA has rated the Veteran's foot scar as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, since it granted service connection in 2010.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.

VA examined the Veteran in 2010.  The examiner noted the scar measured at least 6 square inches, but less than 12 square inches.  The scar was painful, superficial, and it had no signs of inflammation or skin breakdown.  It had no keloid formation, was "very faint," and had "no other disabling effects."  However, "during the summer, the skin develops papules and blisters." 

The Board finds the Veteran has one nonlinear scar of the length measured above.  The VA examiner did not expressly find the scar unstable.  However, the Board finds the scar unstable, given the notation of the summer effects and the Veteran's testimony.1  Given the scar is both unstable and painful, the Veteran merits a 20 percent rating under Diagnostic Code 7804.  He does not merit a higher rating under Diagnostic Code 7804 because he does not have more than one scar on his foot.  

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scars are on his foot.  Diagnostic Code 7801 does not apply because the Veteran's scar is superficial.  Diagnostic Code 7802 does not apply because the Veteran's scar measures less than 144 square inches. 

Hand Scar

VA has rated the Veteran's hand scar as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, since it granted service connection in 2010.  

Diagnostic Code 7805 requires disabling effects of scars not considered under Diagnostic Codes 7800-7804 to be rated under an appropriate diagnostic code.  Here, the Board finds the Veteran's 2016 hearing probative.  He testified that his scars resulted in "pain."2  Accordingly, pursuant to Butts v. Brown, 5 Vet. App. 532, 538 (1993), the Board finds it is more appropriate to rate the disability under Diagnostic Code 7804.  This code relates most directly to the symptomatology the Veteran demonstrates.

VA examined the Veteran in 2010.  The examiner noted the scar measured at least 6 square inches, but less than 12 square inches.  The scar was not painful, superficial, and it had no signs of inflammation or skin breakdown.  It had no keloid formation, was "very faint," and had "no other disabling effects," including "no scarring to impair" range of motion.  However, "during the summer, the skin develops papules and blisters." 

The Board finds the Veteran has one nonlinear scar of the length measured above.  The VA examiner found the scar was not painful, and he did not expressly find the scar unstable.  However, the Board finds the scar painful and unstable, given the notation of the summer effects and the Veteran's testimony.  Given the scar is both unstable and painful, the Veteran merits a 20 percent rating under Diagnostic Code 7804.  He does not merit a higher rating under Diagnostic Code 7804 because he does not have more than one scar on his hand.  

The Board has considered other Diagnostic Codes, but it finds they do not apply.  Specifically, Diagnostic Code 7800 concerns scars of the face, head, or neck, but the Veteran's scars are on his foot.  Diagnostic Code 7801 does not apply because the Veteran's scar is superficial.  Diagnostic Code 7802 does not apply because the Veteran's scar measures less than 144 square inches. 

Extraschedular Consideration

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted for this disability.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present.  

The Board finds that there are no additional symptoms of the scars that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disorders.

ORDER

A 20 percent evaluation is granted for a right foot scar.  

A 20 percent evaluation is granted for a right hand scar. 

REMAND

VA examined the Veteran in April 2010 for his bilateral hearing loss claim.  The examiner found the Veteran's hearing loss was less likely than not due to service because a) his hearing was normal upon separation, b) "there was no evidence" of in-service incurrence, and c) he had a "30 year history of civilian occupational noise exposure.

Notwithstanding the foregoing, the same examiner, when evaluating the Veteran for a claim of service connection for tinnitus in June 2016, found in-service audiograms "revealed a temporary OSHA threshold shift, bilaterally, consistent with the veteran's report of acoustic trauma."  Although the claims of service connection for tinnitus and hearing loss are independent, this finding contradicts the 2010 finding of no in-service incurrence.  Therefore, remand is warranted to clarify how the 2016 finding impacts the hearing loss claim.

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, attempt to obtain the audiological surgical records he testified about on page 23 of the hearing transcript.

2. Next, return the claims file to the examiner who provided the 2010 and 2016 audiological exams.  

The examiner must explain why she found no evidence of acoustic trauma in service in 2010, yet found evidence of it in 2016.

The examiner must also explain what impact this newfound acoustic trauma has on the Veteran's claim and update her opinion accordingly.

If the 2010 examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

Is it as least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss, was caused by service? 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


